Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 10, 2014

                                       No. 04-14-00829-CV

                       WESTERN RIM PROPERTY SERVICES, INC.,
                                     Appellant

                                                 v.

                                     Paula BAZAN-GARCIA,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2014CV01064
                          Honorable Walden Shelton, Judge Presiding

                                          ORDER
       The record in this accelerated appeal was due December 4, 2014, but it has not been filed.
On December 9, 2014, the court reporter filed a notification stating the reporter’s record has not
been filed because appellant has not paid or made arrangements to pay the reporter’s fee to
prepare the twenty-page record and that appellant is not entitled to the record without paying the
fee. See Tex. R. App. P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court by December 15, 2014, that the
reporter’s fee has been paid or that appellant is entitled to the record without prepayment of the
reporter’s fee. If appellant fails to file such proof within the time provided, appellant’s brief will
be due December 30, 2014, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See Tex. R. App. P.
37.3(c).

        We further order the court reporter, Lori M. Bryant, to file the record within ten days of
receiving payment.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court